DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 7, 8, 9, 12, 13, 14, 17, 18, and 19 respectively of copending Application No.: 16233069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application appear to be broad as compared to co-pending application with minor differences/variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No.: 17033449
Co-pending Application No.: 16233069
Claim 1,	 A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
determine a wake up receiver (WUR) wake-up frame to be sent to a first station device, wherein the WUR wake-up frame comprises an identification (ID) field that identifies the first station device, and wherein the ID field identifying the first station device indicates to the first station device to proceed with operations similar to receiving a traffic indication map (TIM); 
determine one or more indications associated with the first station device, wherein a first indication of the one or more indications indicates to the first station device that one or more individually addressed bufferable units are available; and 











cause to send the WUR wake-up frame to the first station device. 

Claim 1, A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:
  determine a wake up receiver (WUR) wake-up frame to be sent to a first station device of one or more station devices;






    determine one or more indications associated with the first station device, wherein the one or more indications indicate to the first station device, one or more actions to be taken by the first station device after waking up a primary connectivity radio (PCR) of the first station device, wherein the one or more indications indicate to the first station device one or more individually addressed bufferable units associated with the first station device;
  cause a medium access control (MAC) layer to encode the WUR wake-up frame with the one or more indications associated with the first station device; and
  cause to send the WUR wake-up frame to the first station device using a physical layer (PHY).
Claim 2,	 The device of claim 1, wherein the device is an access point, and wherein the first station device is a non-access point (AP) station device. 

Claim 2, The device of claim 1, wherein the one or more indications indicate to the first station device one or more individually addressed bufferable units associated with the first station device.
Claim 3,	 The device of claim 1, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve the individually addressed bufferable units. 

Claim 3, The device of claim 1, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve individually addressed bufferable units using its PCR after receiving an indication of one or more individually addressed bufferable units in a PCR beacon frame.
Claim 4,	 The device of claim 1, wherein the WUR wake-up frame further comprises a group ID that identifies a group of station devices including the first station device. 

Claim 5,  The device of claim 1, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station to retrieve individually addressed bufferable units using its PCR after receiving an indication of one of more group addressed bufferable units in a PCR beacon frame.
Claim 5,	 The device of claim 1, wherein the group ID indicates to the first station device to follow a similar requirement as after receiving a TIM indication with bit 0 of TIM bitmap set to indicate a presence of group addressed bufferable units.
Claim 5,  The device of claim 1, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station to retrieve individually addressed bufferable units using its PCR after receiving an indication of one of more group addressed bufferable units in a PCR beacon frame.
Claim 6,	 The device of claim 1, wherein the WUR wake-up frame is a broadcast frame sent to a group of station devices, and wherein the first station device is part of the group.  

Claim 7, The device of claim 1, wherein the WUR wake-up frame is a broadcast frame sent to a group of the one or more station devices, and wherein the first station device is part of the group.
Claim 7,	 The device of claim 6, wherein the group of station devices comprises stations devices that are associated with the device.  

Claim 7, The device of claim 1, wherein the WUR wake-up frame is a broadcast frame sent to a group of the one or more station devices, and wherein the first station device is part of the group
Claim 8,	 The device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals. 

Claim 8, The device of claim 1, wherein the processing circuitry is further configured to determine an indication in the WUR wake-up frame to indicate that the first station device is to check a PCR beacon frame.
Claim 9,	 The device of claim 8, further comprising an antenna coupled to the transceiver to cause to send the WUR wake-up frame. 

Claim 9,  The device of claim 1, wherein the WUR wake-up frame comprises an address field used to indicate the one or more indications.
Claim 10,	 A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: 
determining a wake up receiver (WUR) wake-up frame to be sent to a first station device, wherein the WUR wake-up frame comprises an identification (ID) field that identifies the first station device, and wherein the ID field identifying the first station device indicates to the first station device to proceed with operations similar to receiving a traffic indication map (TIM); 
determining one or more indications associated with the first station device, wherein a first indication of the one or more indications indicates to the first station device that one or more individually addressed bufferable units are available; and








 causing to send the WUR wake-up frame to the first station device. 

Claim 12, A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising:
  determining a wake up receiver (WUR) wake-up frame to be sent to a first station device of one or more station devices;






  determining one or more indications associated with the first station device, wherein the one or more indications indicate to the first station device, one or more actions to be taken by the first station device after waking up a primary connectivity radio (PCR) of the first station device, wherein the one or more indications indicate to the first station device one or more individually addressed bufferable units associated with the first station device:
  causing a medium access control (MAC) layer to encode the WUR wake-up frame with the one or more indications associated with the first station device; and
   causing to send the WUR wake-up frame to the first station device using a physical layer (PHY).
   
Claim 11,	 The non-transitory computer-readable medium of claim 10, wherein the device is an access point, and wherein the first station device is a non-access point (AP) station device.
Claim 13, The non-transitory computer-readable medium of claim 12, wherein the one or more indications indicate to the first station device one or more individually addressed bufferable units associated with the first station device.
Claim 12,	 The non-transitory computer-readable medium of claim 10, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve the individually addressed bufferable units.  

Claim 14, The non-transitory computer-readable medium of claim 12, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve individually addressed bufferable units using its PCR after receiving an indication of one or more individually addressed bufferable units in a PCR beacon frame.
Claim 13,	 The non-transitory computer-readable medium of claim 10, wherein the WUR wake-up frame further comprises a group ID that identifies a group of station devices including the first station device. 

Claim 18, The non-transitory computer-readable medium of claim 12, wherein the WUR wake-up frame is a broadcast frame sent to a group of the one or more station devices, and wherein the first station device is part of the group.
Claim 14,	 The non-transitory computer-readable medium of claim 10, wherein the group ID indicates to the first station device to follow a similar requirement as after receiving a TIM indication with bit 0 of TIM bitmap set to indicate a presence of group addressed bufferable units.

Claim 17, The non-transitory computer-readable medium of claim 12, wherein the operations further comprise causing to send group addressed bufferable units to the first station device after a next delivery traffic indication map (DTIM) beacon frame comprising the group addressed bufferable units.
Claim 15,	 The non-transitory computer-readable medium of claim 10, wherein the WUR wake-up frame is a broadcast frame sent to a group of station devices, and wherein the first station device is part of the group. 

Claim 18,  The non-transitory computer-readable medium of claim 12, wherein the WUR wake-up frame is a broadcast frame sent to a group of the one or more station devices, and wherein the first station device is part of the group.
Claim 16,	 The non-transitory computer-readable medium of claim 15, wherein the group of station devices comprises stations devices that are associated with the device.

Claim 15, The non-transitory computer-readable medium of claim 12, wherein the one or more indications indicate to the first station device one or more group addressed bufferable units, and when the first station device is part of the group.
Claim 17,	 A method comprising: 
determining, by one or more processors, a wake up receiver (WUR) wake-up frame to be sent to a first station device, wherein the WUR wake-up frame comprises an identification (ID) field that identifies the first station device, and wherein the ID field identifying the first station device indicates to the first station device to proceed with operations similar to receiving a traffic indication map (TIM); 
determining one or more indications associated with the first station device, wherein a first indication of the one or more indications indicates to the first station device that one or more individually addressed bufferable units are available; and
 









causing to send the WUR wake-up frame to the first station device. 

Claim 19, A method comprising:
   determining, by one or more processors, a wake up receiver (WUR) wake-up frame to be sent to a first station device of one or more station devices;






   determining one or more indications associated with the first station device, wherein the one or more indications indicate to the first station device, one or more actions to be taken by the first station device after waking up a primary connectivity radio (PCR) of the first station device, wherein the one or more indications indicate to the first station device one or more individually addressed bufferable units associated with the first station device;
  causing a medium access control (MAC) layer to encode the WUR wake-up frame with the one or more indications associated with the first station device; and 
   causing to send the WUR wake-up frame to the first station device using a physical layer (PHY).
Claim 18,	 The method of claim 17, wherein the device is an access point, and wherein the first station device is a non-access point (AP) station device. 

Claim 19, A method comprising:
  determining, by one or more processors, a wake up receiver (WUR) wake-up frame to be sent to a first station device of one or more station devices;
Claim 19,	 The method of claim 17, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve the individually addressed bufferable units. 

Claim 19, A method comprising:
   determining, by one or more processors, a wake up receiver (WUR) wake-up frame to be sent to a first station device of one or more station devices;
  individually addressed bufferable units.
Claim 20,	 The method of claim 17, wherein the WUR wake-up frame further comprises a group ID that identifies a group of station devices including the first station device.  

Claim 19, A method comprising:
  determining, by one or more processors, a wake up receiver (WUR) wake-up frame to be sent to a first station device of one or more station devices;



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al., (Pub. No.: US 2019/0281551 A1).

Regarding Claim 1,	 Kim discloses a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] The AP 150 includes a processor 160, memory 170 and a transceiver 180.  A device is being interpreted here as an access point AP)
determine a wake up receiver (WUR) wake-up frame to be sent to a first station device, wherein the WUR wake-up frame comprises an identification (ID) field that identifies the first station device, and wherein the ID field identifying the first station device indicates to the first station device to proceed with operations similar to receiving a traffic indication map (TIM); (Kim, Abstract, A method for transmitting a wake-up radio WUR frame by an access point (AP) in a wireless (WLAN system, WUR ID, Figs. 7-9 explicitly disclose TIM, Figs. 1 and 2 STA1 which is a first station device, Fig. 29, paragraph [0042], [0233]-[0244] illustrate a flow of a WUR frame transmission method.  For details on WUR Wake-up radio receiver and WUR frame Fig. 11 to Fig. 29, paragraphs [0118]-[0244] be referred)
determine one or more indications associated with the first station device, wherein a first indication of the one or more indications indicates to the first station device that one or more individually addressed bufferable units are available; and (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, the paragraph [0155] discloses bufferable units, Figs. 1 and 2, STA1 is a first station device)
cause to send the WUR wake-up frame to the first station device. (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, paragraph [0008] discloses a method for transmitting a Wake-up Radio (WUR) frame, Figs. 1 and 2 STA1 is a first station device, Fig. 29, paragraph [0042], [0233]-[0244] illustrate a flow of a WUR frame transmission method, For details on WUR Wake-up radio receiver and WUR frame Fig. 11 to Fig. 29, paragraphs [0118]-[0244] be referred)
 Regarding Claim 2,	 Kim discloses the device of claim 1, wherein the device is an access point (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), and wherein the first station device is a non-access point (AP) station device. (Kim, Figs. 1 and 2, paragraphs [0051]-[0057] first station device is STA1 which is non-access point (AP) station, (i.e. UE))
 
Regarding Claim 3,	 Kim discloses the device of claim 1 (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve the individually addressed bufferable units. (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, Figs. 1 and 2 explicitly disclose first station device STA1, the paragraph [0155] disclose bufferable units, Fig. 29, paragraphs [0042], [0233]-[0244] illustrates a flow of a WUR frame transmission method)
 
Regarding Claim 4,	 Kim discloses the device of claim 1  (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), wherein the WUR wake-up frame further comprises a group ID that identifies a group of station devices including the first station device. (Kim, Various figures and paragraphs throughout the reference disclose WUR wakeup frame, Figs. 1 and 2 explicitly disclose STA1, STA2, STA3 and STA4, combined is a group of station devices.  The STA1 is the first station device, Fig. 22, paragraph [0182] disclose BSSID and receiver ID.  Similarly figures 25 through 28 disclose BSSID and receiver ID)
 
Regarding Claim 5,	 Kim discloses the device of claim 1  (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), wherein the group ID indicates to the first station device to follow a similar requirement as after receiving a TIM indication with bit 0 of TIM bitmap set to indicate a presence of group addressed bufferable units. (Kim, Figs. 7-9, paragraphs [0022], [0103]-[0107], the figures 7-9 are the diagrams of operation of an STA that has received TIM, Figs. 1-2 illustrate STA1 which is first station device.  Fig. 22, paragraph [0182] disclose BSS ID and receiver ID,  Similarly, figures 25 to 28 disclose BSS ID and receiver ID, the paragraph [0155] disclose bufferable units)
 
Regarding Claim 6,	 Kim discloses the device of claim 1 (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), wherein the WUR wake-up frame is a broadcast frame sent to a group of station devices, and wherein the first station device is part of the group.  (Kim, Abstract, Various Figs. and paragraphs throughout the reference disclose WUR wake-up frame.  Figs. 1-2 disclose group of Station devices (i.e. STA1, STA2. STA3, and STA4), STA1 is a first station device which is part of the group.  The paragraph [0102] discloses multicast or broadcast frame)

Regarding Claim 7,	 Kim discloses the device of claim 6 (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), wherein the group of station devices comprises stations devices that are associated with the device.  (Kim, Figs. 1, and 2, paragraphs [0051]-[0057]  Fig. 2 illustrate AP and STA1, STA2, STA3 and STA4, STA1 is a first station device. The STA1, STA2, STA3, and STA4 is a group of station devices which are associated with a device (i.e. AP))

Regarding Claim 8,	 Kim discloses the device of claim 1 (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), further comprising a transceiver configured to transmit and receive wireless signals. (Kim, Fig. 30, paragraphs [0247]-[0248] device or AP 150 includes a transceiver 180 which transmit or receive wireless signals, Figs. 1 and 2, paragraphs [0051]-[0058], The figs. 1 and 2 disclose STA1, STA2, STA3 and STA4, Fig. 2 also illustrates AP which is a device.  The transceiver 180 transmits and receives wireless signals)
 
Regarding Claim 9,	 Kim discloses the device of claim 8 (Kim, Abstract, Fig. 2. AP, and Fig. 30, paragraph [0247] the AP 150), further comprising an antenna coupled to the transceiver to cause to send the WUR wake-up frame. (Kim, Abstract, Fig. 30, [0247]-[0248], and [0250] the transceiver 180 is coupled to the antenna.  The transceiver 180 sends/transmits the WUR wake-up frame.  Fig. 29, paragraphs [0042], [0233]-[0244] illustrate WUR frame transmission method)
 
Regarding Claim 10,	 Kim discloses a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: (Kim, Fig. 30, paragraphs [0247]-[0248] AP 150 includes a processor 160, memory 170 and a transceiver 180.  The processor 160 performs the operations.  The paragraph [0248] discloses that the memory 170 includes a read only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium, and/or a storage unit)
determining a wake up receiver (WUR) wake-up frame to be sent to a first station device, wherein the WUR wake-up frame comprises an identification (ID) field that identifies the first station device, and wherein the ID field identifying the first station device indicates to the first station device to proceed with operations similar to receiving a traffic indication map (TIM); (Kim, Abstract, A method for transmitting a wake-up radio WUR frame by an access point (AP) in a wireless (WLAN system, WUR ID, Figs. 7-9 explicitly disclose TIM, Figs. 1 and 2 STA1 which is a first station device, Fig. 29, paragraph [0042], [0233]-[0244] illustrate a flow of a WUR frame transmission method.  For details on WUR Wake-up radio receiver and WUR frame Fig. 11 to Fig. 29, paragraphs [0118]-[0244] be referred)
determining one or more indications associated with the first station device, wherein a first indication of the one or more indications indicates to the first station device that one or more individually addressed bufferable units are available; and (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, the paragraph [0155] discloses bufferable units, Figs. 1 and 2, STA1 is a first station device)
 causing to send the WUR wake-up frame to the first station device. (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, paragraph [0008] discloses a method for transmitting a Wake-up Radio (WUR) frame, Figs. 1 and 2 STA1 is a first station device, Fig. 29, paragraph [0042], [0233]-[0244] illustrate a flow of a WUR frame transmission method, For details on WUR Wake-up radio receiver and WUR frame Fig. 11 to Fig. 29, paragraphs [0118]-[0244] be referred)
 
Regarding Claim 11,	 Kim discloses the non-transitory computer-readable medium of claim 10 (Kim, Fig. 30, the paragraph [0248] discloses that the memory 170 includes a read only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium, and/or a storage unit), wherein the device is an access point (Kim, Abstract, Fig. 2, AP, Fig. 30, paragraph [0247] AP 150), and wherein the first station device is a non-access point (AP) station device. (Kim, Figs. 1 and 2, STA1, STA2, STA3, and STA4, the STA1 is first station device which is a non-access point (AP) device)  

Regarding Claim 12,	 Kim discloses the non-transitory computer-readable medium of claim 10 (Kim, Fig. 30, the paragraph [0248] discloses that the memory 170 includes a read only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium, and/or a storage unit), wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve the individually addressed bufferable units.  (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, Figs. 1 and 2 explicitly disclose first station device STA1, the paragraph [0155] disclose bufferable units, Fig. 29, paragraphs [0042], [0233]-[0244] illustrates a flow of a WUR frame transmission method)

Regarding Claim 13,	 Kim discloses the non-transitory computer-readable medium of claim 10 (Kim, Fig. 30, the paragraph [0248] discloses that the memory 170 includes a read only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium, and/or a storage unit), wherein the WUR wake-up frame further comprises a group ID that identifies a group of station devices including the first station device. (Kim, Various figures and paragraphs throughout the reference disclose WUR wakeup frame, Figs. 1 and 2 explicitly disclose STA1, STA2, STA3 and STA4, combined is a group of station devices.  The STA1 is the first station device, Fig. 22, paragraph [0182] disclose BSSID and receiver ID.  Similarly figures 25 through 28 disclose BSSID and receiver ID)
 
Regarding Claim 14,	 Kim discloses the non-transitory computer-readable medium of claim 10 (Kim, Fig. 30, the paragraph [0248] discloses that the memory 170 includes a read only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium, and/or a storage unit), wherein the group ID indicates to the first station device to follow a similar requirement as after receiving a TIM indication with bit 0 of TIM bitmap set to indicate a presence of group addressed bufferable units. (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, Figs. 1 and 2 explicitly disclose first station device STA1, the paragraph [0155] disclose bufferable units, Fig. 29, paragraphs [0042], [0233]-[0244] illustrates a flow of a WUR frame transmission method, Figs. 7-9, paragraphs [0022], [0103]-[0107] are the diagrams of operation of an STA that has received TIM)
  
Regarding Claim 15,	 Kim discloses the non-transitory computer-readable medium of claim 10 (Kim, Fig. 30, the paragraph [0248] discloses that the memory 170 includes a read only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium, and/or a storage unit), wherein the WUR wake-up frame is a broadcast frame sent to a group of station devices, and wherein the first station device is part of the group. (Kim, Abstract, Various Figs. and paragraphs throughout the reference disclose WUR wake-up frame.  Figs. 1-2 disclose group of Station devices (i.e. STA1, STA2. STA3, and STA4), STA1 is a first station device which is part of the group.  The paragraph [0102] discloses multicast or broadcast frame)

Regarding Claim 16,	 Kim discloses the non-transitory computer-readable medium of claim 15 (Kim, Fig. 30, the paragraph [0248] discloses that the memory 170 includes a read only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium, and/or a storage unit), wherein the group of station devices comprises stations devices that are associated with the device.  (Kim, Figs. 1, and 2, paragraphs [0051]-[0057]  Fig. 2 illustrate AP and STA1, STA2, STA3 and STA4, STA1 is a first station device. The STA1, STA2, STA3, and STA4 is a group of station devices which are associated with a device (i.e. AP))

 Regarding Claim 17,	 Kim discloses a method comprising: (Kim, Fig. 29, paragraph [0042], [0233]-[0244] illustrate a flow of a WUR frame transmission method)
determining, by one or more processors, a wake up receiver (WUR) wake-up frame to be sent to a first station device, wherein the WUR wake-up frame comprises an identification (ID) field that identifies the first station device, and wherein the ID field identifying the first station device indicates to the first station device to proceed with operations similar to receiving a traffic indication map (TIM); (Kim, Abstract, A method for transmitting a wake-up radio WUR frame by an access point (AP) in a wireless (WLAN system, WUR ID, Figs. 7-9 explicitly disclose TIM, Figs. 1 and 2 STA1 which is a first station device, Fig. 29, paragraph [0042], [0233]-[0244] illustrate a flow of a WUR frame transmission method.  For details on WUR Wake-up radio receiver and WUR frame Fig. 11 to Fig. 29, paragraphs [0118]-[0244] be referred)
determining one or more indications associated with the first station device, wherein a first indication of the one or more indications indicates to the first station device that one or more individually addressed bufferable units are available; and (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, the paragraph [0155] discloses bufferable units, Figs. 1 and 2, STA1 is a first station device)
 causing to send the WUR wake-up frame to the first station device. (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, paragraph [0008] discloses a method for transmitting a Wake-up Radio (WUR) frame, Figs. 1 and 2 STA1 is a first station device, Fig. 29, paragraph [0042], [0233]-[0244] illustrate a flow of a WUR frame transmission method, For details on WUR Wake-up radio receiver and WUR frame Fig. 11 to Fig. 29, paragraphs [0118]-[0244] be referred)
 
Regarding Claim 18,	 Kim discloses the method of claim 17, wherein the device is an access point, and wherein the first station device is a non-access point (AP) station device. (Kim, Abstract, Figs. 1 and 2, paragraphs [0051]-[0057] first station device is STA1 which is non-access point (AP) station, (i.e. UE))

 Regarding Claim 19,	 Kim discloses the method of claim 17, wherein to cause to send the WUR wake-up frame to the first station device indicates to the first station device to retrieve the individually addressed bufferable units. (Kim, Abstract, paragraph [0001] A method for transmitting or receiving a Wake-up Radio (WUR) frame through WUR frame be more efficiently and accurately transmitted or received by directly/indirectly indicating a WUR frame length, Figs. 1 and 2 explicitly disclose first station device STA1, the paragraph [0155] disclose bufferable units, Fig. 29, paragraphs [0042], [0233]-[0244] illustrates a flow of a WUR frame transmission method)
 
Regarding Claim 20,	 Kim discloses the method of claim 17, wherein the WUR wake-up frame further comprises a group ID that identifies a group of station devices including the first station device.  (Kim, Various figures and paragraphs throughout the reference disclose WUR wakeup frame, Figs. 1 and 2 explicitly disclose STA1, STA2, STA3 and STA4, combined is a group of station devices.  The STA1 is the first station device, Fig. 22, paragraph [0182] disclose BSSID and receiver ID.  Similarly figures 25 through 28 disclose BSSID and receiver ID)

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463